

[rsuusagreementimage1.jpg]
INGERSOLL-RAND PLC
INCENTIVE STOCK PLAN OF 2007
(AMENDED AND RESTATED AS OF DECEMBER 1, 2010)


RESTRICTED STOCK UNIT AWARD AGREEMENT
DATED AS OF [GRANT DATE] ("GRANT DATE")


Ingersoll-Rand plc (the “Company”) hereby grants to [insert name]
(“Participant”) a restricted stock unit award (the “RSUs”) with respect to
[insert number of shares subject to RSUs] ordinary shares of the Company (the
“Shares”), pursuant to and subject to the terms and conditions set forth in the
Company’s Incentive Stock Plan of 2007 (the “Plan”) and to such further terms
and conditions set forth in this Restricted Stock Unit Award Agreement (the
“Award Agreement”). Unless otherwise defined herein, the terms defined in the
Plan shall have the same meanings in this Award Agreement.
1.Vesting and Issuance of Shares; Dividend Equivalents.
(a)Participant’s right to receive Shares subject to the RSUs shall vest in three
equal installments on each of the first three anniversaries of the Grant Date
(each anniversary being a “Vesting Date”), subject to Participant’s continued
employment with the Company or an Affiliate on each such anniversary.
(b)    Participant shall be entitled to receive an amount equal to any cash
dividend paid by the Company upon one Share for each RSU held by Participant
when such dividend is paid (“Dividend Equivalent”), provided that, (i)
Participant shall have no right to receive the Dividend Equivalents unless and
until the associated RSUs vest, (ii) Dividend Equivalents shall not accrue
interest and (iii) Dividend Equivalents shall be paid in cash at the time that
the associated RSUs vest.
(c)    If Participant’s employment terminates involuntarily by reason of a group
termination (including, but not limited to, terminations resulting from sale of
a business or division, outsourcing of an entire function, reduction in
workforce or closing of a facility) (a “Group Termination Event”), the number of
Shares subject to the RSUs that would have vested within 12 months of
termination of Participant’s active employment shall vest as of the date of
termination of active service (such date also being a “Vesting Date”) and all
other RSUs and associated Dividend Equivalents shall be forfeited as of the date
of termination of active employment, and Participant shall have no right to or
interest in such RSUs, the underlying Shares or any associated Dividend
Equivalents. In the event Participant's employer ceases to be an Affiliate (as
defined in the Plan) as a result of a Major Restructuring, this will not
constitute a Group Termination Event.
(d)    If Participant’s employment terminates due to an Involuntary Loss of Job
that occurs between the Grant Date and the first anniversary of completion of a
Major Restructuring, the Shares subject to the RSUs that have not yet vested
shall vest as of the date of such termination of employment (such date also
being a “Vesting Date”); however, if Participant has attained age 55 with at
least 5 years of service as of such date, the Shares subject to the RSUs that
have not yet vested shall continue to vest in accordance with Section 1(f)
below.
(e)    If Participant’s employment terminates by reason of disability, the
Shares subject to the RSUs that have not yet vested shall vest as of the date of
such termination of employment (such date also being a “Vesting Date”).
(f)    Notwithstanding the provisions of Section 1(c) through (e) above, if
Participant’s employment terminates after attainment of age 55 with at least 5
years of service (“Retirement”), the Shares subject to the RSUs shall continue
to vest according to the schedule set forth in Section 1(a), notwithstanding
such termination of employment.




--------------------------------------------------------------------------------



(g)    Notwithstanding the provisions of Section 1(f) above, if Participant’s
employment terminates due to death, the Shares subject to the RSUs that have not
yet vested shall vest as of the date of such termination of employment (such
date also being a “Vesting Date”).
(h)    If Participant’s employment terminates (i) for any reason or in any
circumstances other than those specified in Section 1(c) through (g) above or
(ii) for cause in the circumstances specified in Section 1(f) above, all
unvested RSUs and associated Dividend Equivalents shall be forfeited as of the
date of termination of active employment and Participant shall have no right to
or interest in such RSUs, the underlying Shares or any associated Dividend
Equivalents. For purposes of this Section 1(h), “cause” shall mean (x) any
action by Participant involving willful malfeasance or willful gross misconduct
having a demonstrable adverse effect on the Company or an Affiliate; (y)
Participant being convicted of a felony under the laws of the United States or
any state or district (or the equivalent in any foreign jurisdiction); or (z)
any material violation of the Company’s code of conduct, as in effect from time
to time.
(i)    On or as soon as administratively practicable following each Vesting
Date, the Company shall cause to be issued to Participant Shares with respect to
the RSUs that become vested on such Vesting Date. However, if the RSUs are
considered an item of deferred compensation under Section 409A of the Code and
the Shares are distributable by reason of a Participant’s separation from
service (within the meaning of Section 409A(a)(2)(A)(i) of the Code) during the
period that Participant is both subject to U.S. federal income taxation and a
“specified employee” (within the meaning of Section 409A(a)(2)(B)(i) of the
Code), any Shares that would otherwise be issuable during the 6 month period
immediately following Participant’s separation from service will be issued on
the first day of the 7th month following Participant’s separation from service
(or, if Participant dies during such period, within 30 days after Participant’s
death). Such Shares shall be fully paid and non-assessable. Participant will not
have any of the rights or privileges of a shareholder of the Company in respect
of any Shares subject to the RSUs unless and until such Shares have been issued
to Participant.    
2.    Definitions.
(a)    Cause, for purposes of Section 2(c) below, shall mean (i) any action by
Participant involving willful malfeasance or willful gross misconduct having a
demonstrable adverse effect on the Company or an Affiliate; (ii) substantial
failure or refusal by Participant to perform his or her employment duties, which
failure or refusal continues for a period of 10 days following delivery of
written notice of such failure or refusal to Participant by the Company or an
Affiliate; (iii) Participant being convicted of a felony under the laws of the
United States or any state or district (or the equivalent in any foreign
jurisdiction); or (iv) any material violation of the Company’s code of conduct,
as in effect from time to time.
(b)    Good Reason shall mean (i) a substantial diminution in Participant’s job
responsibilities or a material adverse change in Participant’s title or status
(however, performing the same job for a smaller organization following a Major
Restructuring shall not constitute Good Reason); (ii) a reduction of
Participant’s base salary or target bonus (however, a reduction of Participant’s
base salary or target bonus shall not constitute Good Reason if there is a
broad-based reduction in the base salary or target bonus applicable to employees
in the Company or an Affiliate) or the failure to pay Participant’s base salary
or bonus when due or the failure to maintain on behalf of Participant (and his
or her dependents) benefits which are at least comparable in the aggregate to
those in effect prior to the completion of the Major Restructuring; or (iii) the
relocation of the principal place of Participant’s employment by more than
35 miles from Participant’s principal place of employment immediately prior to
the completion of the Major Restructuring; however, any of the events described
in clauses (i)-(iii) above shall constitute Good Reason only if the Company (or
an Affiliate, if applicable) fails to cure such event within 30 days after
receipt from Participant of written notice of the event which constitutes Good
Reason; and such Participant shall cease to have a right to terminate due to
Good Reason on the 90th day following the later of the occurrence of the event
or

2



--------------------------------------------------------------------------------



Participant’s knowledge thereof, unless Participant has given the Company
written notice thereof prior to such date.
(c)    Involuntary Loss of Job shall mean, with respect to any Participant, the
termination of such Participant’s employment with the Company or an Affiliate
(i) by the Company or an Affiliate without Cause, or (ii) by Participant with
Good Reason, unless, with respect to both (i) and (ii), the Company can
reasonably demonstrate that such occurrence is not substantially related to, or
as a result of, a Major Restructuring. In no event shall Participant’s employer
ceasing to be an Affiliate (as defined in the Plan) as a result of a Major
Restructuring, on its own, constitute an Involuntary Loss of Job.
(d)    Major Restructuring shall mean a reorganization, recapitalization,
extraordinary stock dividend, merger, sale, spin-off or other similar
transaction or series of transactions which, individually or in the aggregate,
has the effect of resulting in the elimination of all, or the majority of, any
one or more of the Company’s four business sectors (i.e., Climate Solutions,
Residential Solutions, Industrial Technologies and Security Technologies), so
long as such transaction or transactions do not constitute a Change in Control.
(e)    For purposes of this Award Agreement, the term “Affiliate” shall include
any entity that was an Affiliate as of the Grant Date if such entity has ceased
to be an Affiliate as a result of a Major Restructuring unless otherwise
specified herein.
3.    Taxes. Regardless of any action the Company and/or an Affiliate take with
respect to any and all federal, state, local or other tax related to
Participant’s participation in the Plan and legally applicable to Participant
(“Tax-Related Items”), Participant acknowledges that the ultimate liability for
all Tax-Related Items is and remains Participant’s responsibility. To satisfy
any withholding obligations of the Company or an Affiliate with respect to
Tax-Related Items, the Company will withhold Shares otherwise issuable upon
settlement of the RSUs. To avoid negative accounting treatment, the Company may
withhold for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates. Alternatively, or in
addition, the Company may satisfy such withholding obligations by (a)
withholding from Participant’s wages or other cash compensation paid to
Participant by the Company or an Affiliate, (b) withholding from proceeds of the
sale of Shares acquired upon settlement of the RSUs either through a voluntary
sale or through a mandatory sale arranged by the Company (on Participant’s
behalf pursuant to this authorization without further consent), or (c) requiring
Participant to tender a cash payment to the Company or an Affiliate in the
amount of the Tax-Related Items; provided, however, that if Participant is a
Section 16 officer of the Company under the Act, the withholding methods
described in this Section 3 (a), (b) and (c) will only be used if the Committee
(as constituted to satisfy Rule 16b-3 of the Act) determines, in advance of the
applicable withholding event, that one such withholding method will be used in
lieu of withholding Shares. The Company may refuse to issue or deliver the
Shares or the proceeds of the sale of Shares, if Participant fails to comply
with his or her obligations in connection with the Tax-Related Items.
4.    Recoupment Provision. In the event that Participant commits fraud or
engages in intentional misconduct that results in a need for the Company to
restate its financial statements, then the Committee may direct the Company to
(i) cancel any outstanding portion of the RSUs and (ii) recover all or a portion
of the financial gain realized by Participant through the RSUs.
5.    Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to participation in the Plan
by electronic means.
6.    Acknowledgement & Acceptance within 120 Days. This grant is subject to
acceptance, within 120 days of the Grant Date, by electronic acceptance through
the website of UBS, the Company’s stock plan

3



--------------------------------------------------------------------------------



administrator. Failure to accept the RSUs within 120 days of the Grant Date may
result in cancellation of the RSUs.
Signed for and on behalf of the Company:


/s/ Michael W. Lamach
Michael W. Lamach
Chairman and CEO
Ingersoll-Rand plc








This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.

4

